Citation Nr: 0936249	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  05-01 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for diabetes mellitus.

2.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to 
February 1972.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from April 2003 and November 2008 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.

The claim service connection for PTSD was previously before 
the Board in July 2006 when it was denied.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an October 2007 
Joint Motion for Remand, the parties moved the Court to issue 
an order vacating and remanding the Board's July 2006 
decision.  The Court issued an order in October 2007 granting 
the parties' motion.  

The Veteran's claim was then returned to the Board, and in 
February 2008 and April 2009 decisions the Board remanded the 
case for further action by the originating agency.  The case 
has now been returned to the Board for further appellate 
action.

In February 2009 the Veteran provided testimony at a 
videoconference hearing from the RO before the undersigned 
Acting Veterans Law Judge in Washington, DC.  A transcript of 
this hearing is of record.

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board.  Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Thus, despite the 
various characterizations of the issue of reopening service 
connection for diabetes mellitus throughout the appeal, 
before reaching the merits of the claim, the Board must make 
an independent determination as to whether new and material 
evidence has been received to reopen service connection for 
diabetes mellitus.  

The other issue on appeal was previously characterized as 
entitlement to service connection for PTSD.  Subsequent to 
the Board's remand, the Court held that a claim for service 
connection for a psychiatric disability encompasses all 
psychiatric symptomatology, regardless of how that 
symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  In light of Clemons, the issue in the instant 
appeal is properly understood as a claim for service 
connection for a psychiatric disability to include PTSD.

In February 2009 the Veteran filed a claim to reopen service 
connection for a back disability.  As this claim has not been 
adjudicated, it is referred to the RO for the appropriate 
action. 

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether a veteran is entitled to a total rating 
for compensation purposes based on individual unemployability 
(TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  In this case, the record contains several statements 
from the Veteran's psychiatrist that he is unemployable due 
to PTSD; therefore, the Veteran has raised a claim for 
entitlement to TDIU.  In light of the Board's grant of 
service connection for PTSD, a claim for TDIU also referred 
to the RO for the appropriate action. 


FINDINGS OF FACT

1.  The Veteran's claim for service connection for diabetes 
mellitus was initially denied in a March 2004 decision, which 
denial of the claim was confirmed and continued in a 
September 2004 decision.  

2.  The evidence received since the September 2004 rating 
decision does not relate to a necessary element of service 
connection that was previously lacking, and does not raise a 
reasonable possibility of substantiating the claim.

3.  The evidence is at least in relative equipoise on the 
question of whether the Veteran experienced an in-service 
stressful event of close proximity to mortar fire.

4.  The Veteran has been diagnosed with PTSD that has been 
related to the in-service stressful event. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
service connection for diabetes mellitus.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  Resolving reasonable doubt in the Veteran's favor, PTSD 
was incurred in active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Under the 
VCAA, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim"); see 
also VAOPGCPREC 5-2004 (the notice and duty to assist 
provisions of the VCAA do not apply to claims that could not 
be substantiated through such notice and assistance).  In 
view of the Board's favorable decision regarding the claim 
for service connection for PTSD, further notice or assistance 
is not required.  

With respect to the Veteran's claim to reopen service 
connection for diabetes mellitus, the Court has held that the 
duty to notify requires that the Secretary look at the bases 
for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In this case, in the August 2008 VCAA letter and 
June 2009 supplemental statement of the case, the Veteran was 
provided notice of the criteria necessary for reopening a 
previously denied claim.  In addition, he was informed of the 
reason for his prior denial of service connection; therefore, 
VA has substantially fulfilled its specific duties to notify 
with regard the claim to reopen.  

The August 2008 VCAA letter also notified the Veteran of the 
evidence needed to substantiate the claim for service 
connection for a psychiatric disorder that includes PTSD.  
The letter also satisfied the second and third elements of 
the duty to notify by informing the Veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  While a VA 
medical opinion has not been obtained in connection with the 
claim to reopen, VA has no duty to obtain medical examination 
or opinion because new and material evidence has not been 
received to reopen the claim.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2008).  For the reasons set forth above, 
the Board finds that VA has complied with the VCAA's 
notification and assistance requirements.  The appeal is thus 
ready to be considered.

Claim to Reopen Service Connection for Diabetes

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a). 

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  In deciding 
whether new and material evidence has been received, the 
Board looks to the evidence submitted since the last final 
denial of the claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

Service connection for diabetes mellitus was initially denied 
in a March 2004 rating decision.  The denial of the claim was 
confirmed in a September 2004 rating decision.  The RO 
determined that the evidence of record did not establish that 
diabetes was etiologically related to the Veteran's active 
duty service, to include exposure to herbicides (Agent 
Orange) in service.  The RO also noted that, while the 
Department of Defense has confirmed the use of Agent Orange 
along the Korean DMZ from April 1968 through July 1969, the 
Veteran did not serve in Korea until June 1970; therefore, 
his exposure to herbicides was not presumed. 

The evidence of record at the time of the March and September 
2004 rating decision denials of service connection for 
diabetes included service treatment records, which were 
negative for evidence of diabetes mellitus, and a June 2004 
letter from the Veteran's VA physician stating that he had 
been diagnosed with diabetes in 1989.  The record also 
contained an October 2003 report from the National Personnel 
Records Center (NPRC) noting that there were no service 
records confirming the Veteran's exposure to herbicides.  

The evidence received since the September 2004 denial of the 
Veteran's claim includes an April 2003 private examination 
report diagnosing type 1 diabetes mellitus and an August 2003 
report of an Agent Orange consultation at the VA Medical 
Center (VAMC).  During the VAMC consultation, the Veteran 
stated that he had no known exposure to Agent Orange.  The VA 
examiner indicated a documented history of diagnosis of type 
2 diabetes mellitus.  

This evidence does not raise a reasonable possibility of 
substantiating the claim.  The additional records of 
treatment for diabetes pertain to an element already 
established at the time of the prior denial, that is, the 
presence of a current disability.  Furthermore, the April 
2003 and August 2003 reports of examination contain no 
evidence of a nexus between the Veteran's current diabetes 
and his active duty service, including exposure to Agent 
Orange.  The record also contains no evidence establishing 
that the Veteran was present in South Korea at the time Agent 
Orange was utilized.  The Veteran's statements and hearing 
testimony that have also been added to the record are 
duplicative of previous evidence and contentions.  

The additional evidence does not include new evidence showing 
exposure to herbicides in service or include competent 
evidence relating currently diagnosed diabetes mellitus to 
any in-service injury or disease; therefore, the additional 
evidence received does not raise a reasonable possibility of 
substantiating the claim.  Accordingly, reopening of the 
claim is not in order.

Service Connection for PTSD 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f). 

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not a 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, a veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory, that 
is, not contradicted by service records and "consistent with 
the circumstances, conditions, or hardships of such 
service."  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.304(d),(f) (2008); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, a veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies a 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

The phrase "engaged in combat with the enemy" requires that 
a veteran have personally taken part in a fight or encounter 
with a military foe or hostile unit or instrumentality.  In 
this case, the evidence does not show, and a veteran does not 
allege, that he actually engaged the enemy in combat.  
VAOPGCPREC 12-99.  The Veteran's DD Form 214 reflects that he 
served in Korea as an ammunition specialist and heavy truck 
driver from July 1970 to June 1971, but does include medals 
that indicate combat with the enemy.  The Veteran has not 
contended that he engaged in combat with the enemy, only that 
he was in close proximity to mortar fire, but he did not know 
the source of the mortar fire. 

The Veteran contends that he now has PTSD that is related to 
in-service stressful event of mortar fire in service.  In 
this case, the competent evidence of record establishes that 
the Veteran has been diagnosed with PTSD on several occasions 
by both VA and non-VA health care providers, including at the 
December 2002 VA psychiatric examination.  The medical 
evidence also establishes a link between the Veteran's 
symptoms and his in-service stressor as the Veteran's 
diagnoses of PTSD were based upon his descriptions of 
traumatic experiences during his military service; therefore, 
the remaining question in this case is whether the claimed 
in-service stressor of mortar fire occurred.

The Veteran has repeatedly reported or testified that in 
March or April 1971 he was exposed to mortar fire while 
driving a truck in a supply convoy in the demilitarized zone 
(DMZ) in South Korea.  The Veteran has further reported or 
testified that he often volunteered for missions into the DMZ 
to receive hazardous duty pay.  The Veteran's personnel 
records establish that the he served in Korea as an 
ammunition specialist and heavy truck driver as part of the 
2nd Battalion of the 72nd Armor, 2nd Infantry Division from 
July 1970 to June 1971.  

A December 2004 response from the Center for Unit Records 
Research (CURR) (now the U. S. Army and Joint Services 
Records Research Center (JSRRC)) shows that there is no 
record of the 72nd Armor's participation in missions to the 
DMZ.  Unit histories do establish that the 2nd Battalion, 72nd 
Armor moved to Camp Casey from Camp Bears in March 1971.  

Although the December 2004 CURR response did not confirm the 
Veteran's participation in combat or in missions to the DMZ, 
copies of pay stubs submitted by the Veteran establish that 
he was in receipt of hostile fire pay in 1970 and 1971.  The 
Veteran also testified during his February 2009 hearing that 
hazard duty pay was provided to transportation drivers who 
volunteered for three supply trips into the DMZ each month.  
His involvement in mortar fire occurred during such a supply 
convoy trip into the DMZ that originated in Camp Casey.  For 
these reasons, the Board finds that the copies of pay stubs 
showing the Veteran was in receipt of hostile fire pay 
together with the Veteran's consistent and credible report of 
combat stressors place the evidence in at least in relative 
equipoise on the question of whether the Veteran experienced 
an in-service stressful event of close proximity to mortar 
fire.  Resolving reasonable doubt in the Veteran's favor, the 
Board finds that the Veteran's PTSD was incurred in active 
duty.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  


ORDER

New and material evidence not having been received, service 
connection for diabetes mellitus is not reopened; the appeal 
is denied.

Service connection for PTSD is granted.


______________________________________________
J. Parker
Acting Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


